               IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF VIRGINIA
                                                            rxxi
                        Richmond Division                    MAY 2 4 2019
PRIEST MOMOLU V.S. SIRLEAF, JR.,                        Clerk, u^. district court
                                                              RICHMOND VA

     Plaintiff,

V.                                   Civil Action No.     3:18CV562


BARBARA MICKELJOHN, ^ al.,

     Defendants.


                       MEMORANDUM OPINION


     Priest Momolu V.S. Sirleaf, Jr., a Virginia inmate proceeding

pro se and ^ forma pauperis, filed this 42 U.S.C. § 1983 action.^

The action proceeds on the PARTICULARIZED COMPLAINT.   (ECF No. 23.)

The matter is before the Court for evaluation pursuant to 28 U.S.C.

§§ 1915(e)(2) and 1915A.   As discussed below, the action will be

dismissed as frivolous, malicious, and for failure to state a claim

upon which relief may be granted.




     1 The statute provides, in pertinent part:

          Every person who, under color of any statute . . .
     of any State . . . subjects, or causes to be subjected,
     any citizen of the United States or other person within
     the jurisdiction thereof to the deprivation of any
     rights,  privileges,  or   immunities  secured  by the
     Constitution and laws, shall be liable to the party
     injured in an action at law . . . .

42 U.S.C. § 1983.
                                I.    PRELIMINARY REVIEW


       Pursuant to the Prison Litigation Reform Act ("PLRA") this

Court must dismiss any action filed by a prisoner if the Court

determines the action (1) "is frivolous" or (2) "fails to state a

claim on which relief may be granted."                  28 U.S.C. § 1915(e)(2);

see 28 U.S.C. § 1915A.               The first standard includes claims based

upon "an indisputably meritless legal theory," or claims where the

"factual contentions are clearly baseless."                  Clay v. Yates, 809 F.

Supp. 417, 427 (E.D. Va. 1992) (quoting Meitzke v. Williams, 490

U.S.   319,    327   (1989)).          The   second   standard   is    the    familiar

standard for a motion to dismiss under Fed. R. Civ. P. 12(b)(6).

       "A     motion       to    dismiss     under    Rule   12(b)(6)    tests    the

sufficiency     of     a   complaint; importantly,           it does    not    resolve

contests surrounding the facts, the merits of a claim, or the

applicability of defenses."                Republican Party of N.C. v. Martin,

980 F.2d 943, 952 (4th Cir. 1992) (citing 5A Charles A. Wright &

Arthur R. Miller, Federal Practice and Procedure § 1356 (1990)).

In considering a motion to dismiss for failure to state a claim,

a plaintiff's well-pleaded allegations are taken as true and the

complaint is viewed in the light most favorable to the plaintiff.

Mylan Labs., Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993);

see also Martin, 980 F.2d at 952.               This principle applies only to

factual allegations, however, and "a court considering a motion to

dismiss can choose to begin by identifying pleadings that, because
they    are    no   more     than   conclusions,       are    not    entitled       to     the

assumption of truth." Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

       The Federal Rules of Civil Procedure "required only ^a short

and    plain   statement of the claim showing                  that the        pleader is

entitled to relief,' in order to 'give the defendant fair notice

of what the . . . claim is and the grounds upon which it rests.'"

Bell    Atl.    Corp.   v.    Twombly,      550 U.S.    544,    555      (2007)     (second

alteration in original) (quoting Conley v. Gibson, 355 U.S. 41, 47

(1957)).       Plaintiffs cannot satisfy this standard with complaints

containing       only      "labels     and    conclusions"          or     a   "formulaic

recitation of the elements of a cause of action."                         Id. (citations

omitted).       Instead, a plaintiff must allege facts sufficient "to

raise a right to relief above the speculative level," id. (citation

omitted), stating a claim that is "plausible on its face," id. at

570, rather than merely "conceivable."                  Id.     "A claim has facial

plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged." Iqbal, 556 U.S. at 678 (citing

Bell    Atl.   Corp., 550       U.S.   at    556).     In    order       for   a   claim    or

complaint to survive dismissal for failure to state a claim, the

plaintiff must "allege facts sufficient to state all the elements

of [his or] her claim."             Bass v. E.I. DuPont de Nemours & Co., 324

F.3d 761, 765 (4th Cir. 2003) (citing Dickson v. Microsoft Corp.,

309 F.3d 193, 213 (4th Cir. 2002); lodice v. United States, 289
F.3d 270, 281 (4th Cir. 2002)).                Lastly, while the Court liberally

construes pro se complaints, Gordon v. Leeke, 574 F.2d 1147, 1151

(4th Cir. 1978), it does not act as the inmate's advocate, sua

sponte developing statutory and constitutional claims the inmate

failed to clearly raise on the face of his complaint.                        See Brock

V.   Carroll,      107     F.3d   241,     243   (4th     Cir.   1997)    (Luttig,    J.,

concurring); Beaudett v. City of Hampton, 775 F.2d 1274, 1278 (4th

Cir. 1985).



                                II.    PROCEDURAL HISTORY


      A.     Preliminary Orders

      From      the    outset     of    this   action,     Sirleaf   has   obstinately

refused    to     follow    the       directives     of   the   Court.^    The   initial


Complaint       filed      by     Sirleaf      was    forty-six      rambling     pages,

purportedly brought on behalf of himself, his son, and his wife,

stemming from his son's conviction and incarceration in the State

of Maryland.          In the October 24, 2018 Memorandum Order filing the

action for screening, the Court explained the following to Sirleaf:

             1.       As a preliminary matter, the action proceeds
      with Plaintiff as the sole Plaintiff in this action.                       He
      may not bring an action as a "next friend" for his common
      law wife or son.     "[A] next friend does not himself
      become a party to the [civil] action in which he
      participates, but simply pursues the cause on behalf of


     2 Sirleaf has a history of filing vexatious litigation in this
Court and has filed numerous mandamus actions against judges of
this Court in the United States Court of Appeals for the Fourth
Circuit when he has not been permitted to litigate according to
his own whims.
    the    detained     person,   who   remains   the   real   party   in
     interest."        Hamdi v. Rumsfeld, 294 F.3d 598, 603 (4th
    Cir. 2002) (some internal quotation                 marks omitted)
    (quoting Whitmore v. Arkansas, 495                  U.S. 149, 163
    (1990)).
         To establish "next friend" standing, (1) the "next
    friend must provide an adequate explanation-such as
    inaccessibility,   mental    incompetence,   or   other
    disability-why the real party in interest cannot appear
    on his own behalf to prosecute the action," and (2) the
    "next friend" must also establish that he is "truly
    dedicated to the best interests of the person on whose
    behalf he seeks to litigate" and has "a significant
    relationship with the real party in interest." Id. at
    603 (some internal quotation marks omitted) (quoting
     Whitmore, 495 U.S. at 163-64).  "The burden is on the
     next friend clearly to establish the propriety of his
     status and thereby justify the jurisdiction of the
     court."   Id. at 603 (some internal quotation marks
     omitted) (quoting Whitmore, 495 U.S. at 163-64).
           Plaintiff's current submission fails to demonstrate
     that he qualifies as a "next friend" for his son or wife.
     Plaintiff fails to explain why his wife or son could not
     bring an action on their own behalf.      See Aguilar v.
     Bragg, 463 F. App'x 333, 334 (5th Cir. 2012); Francis v.
     Warden, FCC Coleman-USP, 246 F. App'x 621, 623 (11th
     Cir. 2007); Tate v. United States, 72 F. App'x 265, 267
     (6th Cir. 2003).   Parties may plead and conduct their
     own cases personally or by counsel in all courts of the
     United States.       See 28 U.S.C. § 1654.     Moreover, to the
     extent Plaintiff believes he can represent his wife or
     son   in   this   action, individuals    who   are   not licensed
     attorneys may not represent third parties because such
     representation constitutes the unauthorized practice of
     law.  Rules of Supreme Court of Virginia, Pt. 6, § I;
     see DePonceau v. Pataki, 315 F. Supp. 2d 338, 341-42
     (W.D.N.Y. 2004); Kone v. Wilson, 630 S.E.2d 744, 745-46
     (Va. 2006). Accordingly, Plaintiff is reminded that he
     is the sole Plaintiff in this action and any claim that
     Plaintiff purportedly brings on behalf of his wife or
     son will not be considered.


(ECF No. 10, at 1-2 (alterations in original).)                Subsequently,

Sirleaf filed several documents entitled, "§ Allegation                     Claim

Arising under treaty [28 USCA 1331; Fed R Civ P 8(a)(1)]" that the
Court took no action on.      (EOF No. 11, 12.)     After review of the

initial Complaint, by Memorandum Order entered on March 4, 2019,

the   Court   directed   Sirleaf to file   a   particularized   complaint

within fourteen days of the date of entry thereof.              The Court

explained the following to Sirleaf:

           Upon the Court's initial review of the Complaint,
      it appears that Plaintiff does not explain how the
      various defendants have personally been involved in the
      deprivation of his rights. Rather, the majority of the
      claims allege violations of his son's rights or simply
      state that "plaintiffs'" rights were violated.   As the
      Court already explained, any claim brought on behalf of
      his wife or son will not be considered.
              The Complaint in this action also fails to comply
      with    Federal Rule of Civil Procedure 8(a).      That rule
      provides:
           (a) Claim for Relief.     A pleading that states
              a claim for relief must contain:
              (1) a short and plain statement of the grounds
              for the court's jurisdiction, unless the court
              already has jurisdiction and the claim needs
              no new jurisdictional support;
              (2) a short and plain statement of the claim
              showing that the pleader is entitled to
              relief; and
              (3) a demand for the relief sought, which may
              include relief in the alternative or different
           types of relief.
      Fed. R. Civ. P. 8(a).   Plaintiff's rambling submission
      is neither short nor plain. Rather, it is comprised of
      a   variety  of   separate   documents   with  rambling
      allegations that do not appear to provide the basis for
      the Court's jurisdiction or succinctly present his
      claims.
              Moreover, in order to state a viable claim under 42
      U.S.C. § 1983," a plaintiff must allege that a person
      acting under color of state law deprived him of a
      constitutional right or of a right conferred by a law of
      the United States.    See Dowe v. Total Action Against
      Poverty in Roanoke Valley, 145 F.3d 653, 658 (4th Cir.
      1998) (citing 42 U.S.C. § 1983). Courts must liberally
      construe pro se civil rights complaints in order to
address constitutional deprivations. Gordon v. Leeke,
574 F.2d 1147, 1151 (4th Cir. 1978).    Nevertheless,
"[p]rinciples requiring generous       construction of pro se
complaints are not . . . without        limits." Beaudett v.
City of Hampton, 775 F.2d 1274,        1278 (4th Cir. 1985).
Plaintiff's current allegations         fail to provide each
defendant with fair notice of the facts and legal basis
upon which his or her liability rests.          See Bell Atl.
Corp. V. Twombly, 550 U.S. 544, 555 (2007) (quoting
Conley v. Gibson, 355 U.S. 41, 47 (1957)).  Moreover,
Plaintiff is placed on notice that civil tort actions
are "not appropriate vehicles for challenging the
validity of outstanding criminal judgments."    Heck v.
Humphrey, 512 U.S. 477, 486 (1994).        Accordingly,
Plaintiff is DIRECTED, within fourteen (14) days of the
date of entry hereof, to particularize his Complaint in
conformance with the following directions and in the
order set forth below:
          a.   At     the       very     top    of    the
     particularized    pleading.    Plaintiff    is
     directed to place the following caption in all
     capital letters "PARTICULARIZED COMPLAINT FOR
     CIVIL ACTION NUMBER 3:18CV562."
          b.   The   first    paragraph   of    the
     particularized pleading must contain a list of
     defendants.    Thereafter, in the body of the
     particularized complaint. Plaintiff must set
     forth   legibly,   in    separately   numbered
     paragraphs, a short statement of the facts
     giving  rise   to   his  claims   for  relief.
     Thereafter, in separately captioned sections.
     Plaintiff must clearly identify each civil
     right violated.     Under each section, the
     Plaintiff must list each defendant purportedly
     liable under that legal theory and explain why
     he believes each defendant is liable ^ him.
     Such explanation should reference the specific
     numbered factual paragraphs in the body of the
     particularized complaint that support that
     assertion.     Plaintiff    shall   also   include   a
     prayer for relief.
          c.   The particularized pleading           will
     supplant   the   prior  complaints.              The
     particularized pleading must stand or fall of
     its own accord.   Plaintiff may not reference
     statements in the prior complaints.
    FAILURE      TO   COMPLY   WITH   THE   FOREGOING       DIRECTIONS   WILL
    RESULT IN DISMISSAL OF THE ACTION.                See Fed. R. Civ. P.
    41(b).   Moreover, if Plaintiff files a particularized
    complaint that alleges that "plaintiffs'" rights were
    violated, or if he again attempts to bring the action on
    behalf of his son or his common law wife, the Court will
    dismiss the entire action for noncompliance with the
     Court's directives.


(ECF No.   13,   at 2-4    (internal    footnote       omitted)     (omissions   in

original).)

     Sirleaf's particularized complaint was due by March 18, 2019.

Instead of timely filing a particularized complaint, Sirleaf then

filed a series of motions insisting that he intended to designate

someone Power of Attorney or "Attorney-In-Fact" and "Guardian ad

litem"   and     that    individual     would        file     his   particularized

complaint.     (ECF No. 14, 17, 20.)         Sirleaf also asked for several

sixty-day extensions of time.           (See id.)           In granting his first

request for an extension, by Memorandum Order entered on March 22,

2019, the Court warned Sirleaf as follov/s:

     Plaintiff also       indicates that        he    plans    to designate
     someone Power of Attorney or an "Attorney-In-Fact" and
    "Guardian ad litem," and that individual will file his
     particularized complaint.      (Id. at 1-3.)       As a
     preliminary matter. Plaintiff may not designate a Power
     of Attorney and any particularized complaint that is not
     drafted and signed under penalty of perjury by Plaintiff
     himself will not be considered.            As the Court has twice
     explained to Plaintiff, individuals who are not licensed
     attorneys may not represent third parties because such
     representation constitutes the unauthorized practice of
     law.  Rules of Supreme Court of Virginia, Pt. 6, § I;
     see DePonceau v. Pataki, 315 F. Supp. 2d 338, 341-42
     (W.D.N.Y. 2004); Kone v. Wilson, 630 S.E.2d 744, 745-46
     (Va. 2006). Accordingly, Plaintiff's attempt to update
     his address to the address of his "Attorney-In-Fact"

                                        8
       will also not be permitted.                  The Clerk is DIRECTED to
       disregard this notice.
            Nevertheless, the Motion for Extension (ECF No. 14)
       will be GRANTED to the extent that Plaintiff has thirty
       (30) days to submit a particularized complaint that
       complies      with      the    directives      of   the    March     4,    2019
       Memorandum Order.


(ECF No. 16, at 1-2 (emphasis in original).)                        Again, rather than

file a particularized complaint, on April 4, 2019, the received

from   Sirleaf      an   "OMNIBUS      MOTION   FOR    RECONSIDERATION           TO   CORRECT


CLEAR ERROR OF LAW." (ECF No. 17.)                  Sirleaf sought reconsideration

of the Court's directive that Sirleaf may not appoint an "attorney-

in-fact" or a "guardian ad litem" to represent him in the current

action.      By Memorandum Order entered on April 17, 2019, the Court

denied the portion of the motion requesting reconsider because

Sirleaf failed to identify any persuasive reason why the Court

should reconsider its statement of the law in the March 22, 2019

Memorandum Order.           (ECF No. 18, at 2.)             The Court then directed

Sirleaf to file a Particularized Complaint that comported with the

directives of the March 4, 2019 Memorandum Order within                                eleven

(11) days of the date of entry thereof.

       The   same    day as      the    April   17, 2019 Memorandum               Order    was

entered,     the    Court       received     yet    another       "MOTION    FOR      60   DAY

ABEYANCE"     (ECF       No.    20)    in   which    to    file    his    particularized

complaint.       By Memorandum Order entered on April 18, 2019, the

Court explained:
      Attached to the motion are other various filings that
      demonstrate that Plaintiff has ignored the Court's
      instructions that he may not proceed by what he calls an
      Attorney-in-Fact.   (EOF No. 20.)     As the Court has
      repeatedly told Plaintiff, he is proceeding pro se and
      is not currently represented by an attorney.                Despite
      Plaintiff's belief to the contrary, his submissions do
      not reflect that he is represented by a licensed
      attorney, and no licensed attorney has properly entered
      an appearance on behalf of Plaintiff.
           If Plaintiff wishes to proceed with this pro se
      action, he must file a Particularized Complaint within
      the eleven (11) days from the entry of the April 17,
      2019 Memorandum      Order.      No further extensions      will be
      granted.    The "MOTION FOR 60 DAY ABEYANCE" (ECF No. 20)
      is DENIED.


(ECF No. 21, at 2.)

      B.    The Particularized Complaint

      On May 3, 2019, the Court received Sirleaf's Particularized

Complaint.       (ECF    No.   23.)^    The    Particularized     Complaint   is

seventy-five pages of rambling allegations and is comprised of

what appears to be sections of old civil rights complaints or

motions attached together piecemeal in no comprehensible order.

The Particularized Complaint appears to contain the same claims as

the initial Complaint with pages inserted that add claims against

new   federal    defendants.      Perhaps     telling,     the   Particularized

Complaint contains a signature indicating that Sirleaf signed a

large portion of it on March 1, 2019, well before he was directed

to file a Particularized Complaint.            (Part. Compl.      59.)   Sirleaf




      3    The   Court    employs      the    pagination    assigned     to   the
Particularized Complaint by the CM/ECF docketing system.


                                        10
names as Defendants the United States, the State of Maryland, and

what appears to be every jurist or clerk, both in state and federal

court,    that    Sirleaf   has     interacted      with   during     his   litigious

history and has rendered a decision he perceives as unfavorable or

who were involved in the conviction or incarceration of his son in

the Circuit Court of Montgomery County, Maryland.''                     (See id. at

23-24.)    Sirleaf's allegations range from inter alia, violations

of various treaties and conventions with other countries, the First

Amendment,       the   /Americans    with    Disabilities      Act,    the    Federal

Magistrates      Act,   allegations     of       various   conspiracies      under   42

U.S.C. § 1985, and for kidnapping and falsely imprisoning his son.

Sirleaf s requested relief is equally as expansive and includes

demanding a jury trial, declaratory relief about his rights with

respect to certain treaties, that the Liberian Consul be notified

of his need for legal counsel, an injunction against the state



         Sirleaf was instructed that he must list all Defendants at
the top of his Particularized Complaint.        Sirleaf names the
following as Defendants: the United States; the State of Maryland;
an Unknown Judge of the Circuit Court of Montgomery County; Barbara
Mikeljohn, the Clerk of the Circuit Court of Montgomery County; an
Unknown Clerk of the Circuit Court of Montgomery County; an Unknown
Clerk of the Maryland Court of Appeals; an Unknown Clerk of the
United States District Court for the District of Maryland,
Greenbelt Division; Magistrate Judge Roderick C. Young; Senior
United States District Judge Henry E. Hudson; and United States
District Judge Hannah M. Lauck; and, an Unknown Clerk of the United
States District Court.
     Later sections of Sirleafs Particularized Complaint include
names of people who were not identified as Defendants at the top
of the Particularized Complaint. The Court will not consider these
persons as Defendants.

                                            11
court in Maryland for refusing a habeas petition, and monetary

damages.   (Part Compl. 50-56.)

     The Court notes that Sirleaf continues to bring claims on

behalf of ^'Plaintiffs" throughout           his    Particularized      Complaint

although he has been informed that he may not bring claims on

behalf of his son or       wife.       Moreover, Sirleafs Particularized

Complaint can hardly be said to comply with Federal Rule of Civil

Procedure Rule 8(a)'s requirement that a Complaint contain a short,

plain statement that he is entitled to relief.             Although Sirleafs

pro se status makes him "entitled to some deference," it does not

relieve him of his duty to abide by the rules and orders of this

Court.     Ballard   v.   Carlson,     882   F.2d   93,   96    (4th   Cir.   1989)

(citation omitted).



                                III. ANALYSIS


     It is    both   unnecessary and inappropriate to engage in an

extended discussion of Sirleafs rambling and disparate theories

for relief.     See Cochran v. Morris, 73 F.3d 1310, 1315 (4th Cir.

1996) (emphasizing that "abbreviated treatment" is consistent with

Congress's    vision      for    the     disposition       of     frivolous     or

"insubstantial claims" (citing Neitzke v. Williams, 490 U.S. 319,

324 (1989))).     Sirleafs allegations may be dismissed for a host

of reasons.   Ultimately, Sirleaf fails to state a claim for relief




                                        12
under Federal Rule of Civil Procedure 12(b)(6), his claims are

legally frivolous, and the action is malicious.

     The majority of Sirleaf's claims appear to derive from two

sources.     The first group stems from Sirleaf's son's criminal

proceedings and subsequent incarceration in Maryland and his view

that judges and staff in the United States         District Court in

Maryland, and in Maryland state court would not allow Sirleaf to

litigate on behalf of his son.      The second group raises grievances

against judges and staff of this Court who have ruled unfavorably

against him or not permitted him to litigate his many actions in

the manner that he desired.


     A.    Judicial Inununi-ty

     Judges are absolutely immune from suits under § 1983 for acts

committed within their judicial discretion.        Stump v. Sparkman,

435 U.S. 349, 355-56 (1978).       "Absolute judicial immunity exists

^because it is recognized that judicial officers in whom discretion

is entrusted must be able to exercise discretion vigorously and

effectively, without apprehension that they will be subjected to

burdensome    and   vexatious    litigation.'"   Lesane    v.   Spencer,

No. 3:09CV012, 2009 WL 4730716, at *2 (E.D. Va.           Dec. 3, 2009)

(citations omitted) (quoting McCray v. Maryland, 456 F.2d 1, 3

(4th Cir. 1972), overruled on other grounds, Pink v. Lester, 52

F.3d 73, 77 (4th Cir. 1995)).        A judge is entitled to immunity

even if "the action he took was in error, was done maliciously, or


                                    13
was in excess of his authority . . .        Stump, 435 U.S. at 356.

Only two exceptions apply to judicial immunity:     (1) nonjudicial

actions; and (2) those actions "though judicial in nature, taken

in complete absence of all jurisdiction."      Mireles v. Waco, 502

U.S. 9, 11-12 (1991) (citation omitted).   Neither exception applies

in this instance.    The Court need not recite Sirleaf's abundant

grievances with judges in this Court and in Maryland.

       As discussed in Part IV, Sirleaf fails to establish that he

may litigate on behalf of his son, here or anywhere, for alleged

errors in his son's criminal proceedings and incarceration in

Maryland.   More importantly, any action taken by an Unknown Judge

of the Circuit Court for Montgomery County, Maryland with respect

to his son's criminal proceedings, was certainly judicial, and

Sirleaf fails to allege facts that plausibly suggest that the judge

took the action in the complete absence of all jurisdiction.

       Sirleaf also names three judges of this Court based on his

view that he has not been permitted to litigate his many civil

actions in a manner that he desires.   (See, e.g.. Part. Compl. 15-

19.)    As a preliminary matter, Sirleaf fails to identify how each

federal judge is a state actor for the purposes of § 1983 or §1985.

Although Sirleaf never invokes Bivens^, the Court assumes that he




     ^ Bivens v. Six Unknown Named Agents of      Federal Bureau of
Narcotics, 403 U.S. 388 (1971).


                                 14
intends to bring the civil rights action against the federal judges

on that basis.     The immunities available to federal officials in

Bivens actions are largely analogous to those available to state

officers in § 1983 actions.       Butz v. Economou, 438 U.S. 478, 500-

01 (1978).     Federal judges are also absolutely immune from claims

for injunctive relief.      Stephens v. Herring, 827 F. Supp. 359,

361-65 (E.D. Va. 1993).

     Sirleaf has sought recusal of both the Honorable Roderick C.

Young and the Honorable Hannah M. Lauck several times in other

actions simply based on rulings or instructions that he deems as

unfavorable.     Now,   because   he   dislikes    preliminary rulings or

directives in the instant action, and an unfavorable ruling of the

Honorable Henry E. Hudson in a different action, in order to have

those judges in essence, removed from reviewing this case, he named

each of these judges as Defendants in his Particularized Complaint.

The Court has explained to Sirleaf on             prior occasions that an

unfavorable ruling fails to constitute a valid basis for recusal

or a judicial bias claim.         United States v. Williamson, 213 F.

App'x 235, 237-38 (4th Cir. 2007) (citing Liteky v. United States,

510 U.S. 540, 555 (1994)).        The Court finds the addition of the

three federal judges as Defendants in this action is both abusive

and taken in bad faith.


     Moreover, none of the actions Sirleaf alleges each judge has

taken were in absence of jurisdiction or were nonjudicial actions.


                                       15
Accordingly, any claim against Defendants Young, Lauck, Hudson,

and an Unknown Judge of the Circuit Court for Montgomery County

will be dismissed as frivolous and for failure to state a claim.


       B.     Quasi-Judicial Immunity

       Judicial immunity applies to quasi-judicial officers acting

pursuant      to     court     directives.          See    Butler     v.   Johnson,

No. I:07cvll96 (GBL/TRJ), 2007 WL 4376135, at *3 (E.D. Va. Dec.

12, 2007) (citing Lockhart v. Hoenstine, 411 F.2d 455, 460 (3d

Cir. 1969)).         "[Q]uasi-judicial" immunity shields court officers

from   the "danger          that    disappointed    litigants,   blocked    by   the

doctrine of absolute immunity from suing the judge directly, will

vent their wrath on clerks, court reporters, and other judicial

adjuncts."         Kincaid v. Vail, 969 F.2d 594, 601 (7th Cir. 1992)

(quoting Scruggs v. Moellerinq, 870 F.2d 376, 377 (7th Cir. 1989));

see McCray v. Maryland, 456 F.2d 1, 5 n.ll {4th Cir. 1972) (holding

that clerks have "derivative immunity" when they act under the

direction of the court).              Clerks are entitled to quasi-judicial

immunity     when    they     perform "judicial act[s] . . . having an

integral relationship with the judicial process." Wymore v. Green,

245 F. App'x 780, 783 (lOth Cir. 2007) (alteration in original)

(citation omitted); see Kruq v. Brock, C/A No. 4:12-803-CMC-SVH,

2012 WL 1605204, at *2 (D.S.C. Apr. 11, 2012) (explaining that

federal court support personnel have quasi-judicial immunity from

Bivens      claims    for    acts    taken   in   the   performance   of   judicial


                                             16
duties).

     Sirleaf names Barbara Mikeljohn, the Cleric of the Circuit

Court of Montgomery County, an Unknown Clerk of the Circuit Court

of Montgomery County, an Unknown Clerk of the Maryland Court of

Appeals, an Unknown Clerk of the United States District Court for

the District of Maryland, Greenbelt Division, and an Unknown Clerk

of the United States District Court.            Sirleaf appears to name these

clerks for their involvement in the criminal proceedings for his

son or for some alleged conspiracy in the handling of his various

lawsuits filed in state and federal court both on his own and on


his son's behalf.        Sirleaf fails to allege that any of the named

or   unnamed   clerks'    actions     fell     outside    of    their     judicially

mandated duties.      Thus, each clerk is immune from suit.               See, e.g.,

Wymore, 245 F. App'x at 783 (finding clerk entitled to quasi-

judicial immunity when refusing to file inmate's court documents);

Kruq, 2012     WL    1605204,    at *2.        Accordingly,     Sirleafs     claims

against    Barbara    Mikeljohn,    the    Clerk   of    the   Circuit     Court   of

Montgomery     County,    an    Unknown    Clerk   of    the   Circuit     Court   of

Montgomery County,       an     Unknown   Clerk    of   the    Maryland    Court of

Appeals, an Unknown Clerk of the United States District Court for

the District of Maryland, Greenbelt Division, and an Unknown Clerk

of the United States District Court are dismissed as frivolous and


for failure to state a claim.




                                          17
                    IV. ANY REMAINING CLAIM IS FRIVOLOUS


       A.     No ^^Next Friend" Status


       The remaining Defendants are the United States and the State

of Maryland.        Sirleaf contends that the United States is liable

because "the minor is being claimed for one of the states in its

union,      and   not    being    claimed       on   behalf    of    any   person    or

corporation, and will be used to pay a Mebt to society' if thus

taken    into     custody."       (Part.    Compl.    2.)      Similarly,       Sirleaf

contends that the State of Maryland is liable because "the minor

is being claimed by the defendant, and not on behalf of any person

or corporation, and will be used to pay a                     Mebt to society' if

thus taken into custody."           (Id. (spelling corrected).)                The Court

thus assumes that Sirleaf faults the United States and the State


of Maryland for criminally prosecuting and incarcerating his son

which he refers to as "state sanctioned kidnapping."                       (Id. at 7.)

        As a preliminary matter, Sirleaf fails to plausibly suggest

that    the     United   States    had     any   involvement        in   the   criminal

proceedings against his son in the Circuit Court of Montgomery

County, Maryland.         For this reason alone, any claim against the

United States will be dismissed.


        Moreover, as the Court has previously explained to Sirleaf,

and Sirleaf continues to ignore, he fails to demonstrate why he

should be permitted to bring this action on behalf of his son.

Sirleaf has failed to meet his burden to show, that he qualifies


                                           18
as a "next friend" for his son.                  Whitmore v. Arkansas, 4 95 U.S.

149, 163-64 (1990).)           Thus, any claim Sirleaf brings on behalf of

his son pertaining to his criminal proceedings in Maryland will

also be dismissed because Sirleaf does not qualify to bring them

on his behalf.


      B.     Any Claim Would Be Barred Here

      Even if Sirleaf could bring a claim challenging his son's

conviction as void based on a violation of due process, see Part

IV.C, that claim must be brought by 28 U.S.C. § 2254 and in the

appropriate     United     States        District      Court     where      his       son   was

convicted.     "[T]he     settled        rules   [provide]       that      habeas      corpus

relief is appropriate only when a prisoner attacks the fact or

duration of confinement, see Preiser v. Rodriguez, 411 U.S. 475

(1973); whereas, challenges to the conditions of confinement that

would   not    result     in    a    definite      reduction         in   the     length     of

confinement     are      properly        brought"      by   some      other       procedural

vehicle, including        a    42    U.S.C. § 1983 complaint.                   Olajide      v.

B.I.C.E.,     402   F.   Supp.      2d   688,    695    (E.D.    Va.      2005)   (emphasis

omitted) (internal parallel citations omitted) (citing Strader v.

Troy, 571 F.2d 1263, 1269 (4th Cir. 1978)).                      Thus, any challenge

to the duration of his son's sentence must be brought pursuant to

a   habeas    corpus     petition        under   28    U.S.C.    § 2254         and    in   the

appropriate federal           court.       Here,      Sirleaf also seeks monetary

damages although it is              unclear for        which    of   his many rambling


                                            19
claims he asks for them.                Sirleaf may not seek monetary damages

under § 2254, nor are monetary damages appropriate under 42 U.S.C.

§ 1983 where the plaintiff is attacking the duration of a sentence.

See Wilkinson v. Dotson, 544 U.S. 74, 81-82 (2005) ("[A] state

prisoner's § 1983 action is barred . . . no matter the relief

sought (damages or equitable relief), no matter the target of the

prisoner's suit (state conduct leading to conviction or internal

prison proceedings)—if success in that action would necessarily

demonstrate      the    invalidity          of     confinement     or       its    duration."

(emphasis added)).            Thus, any attempt to challenge the fact of

Sirleafs son's conviction must be brought pursuant to § 2254, and

to the extent        he seeks damages on               behalf     of    his son for         his

allegedly void conviction,                  that is    relief     he    may   not seek in

§ 1983.

      C.      Any Claim Under Maryland Juvenile Law Is Frivolous

      Although all of Sirleafs claims are appropriately dismissed

for   other    reasons        as   discussed        previously,        to    put    Sirleaf s

allegations     to     rest    for      a   final    time   and   to    prevent       further

frivolous      litigation          on   the      matter,    the   Court       reviews       his

underlying claim about the violation of his son's rights during

his   criminal    proceedings.               The    Court   has   combed          through   the

Particularized Complaint and finds that Sirleaf faults the State

of Maryland for failing "to make responsible inquiry as to the

address of the juvenile's biological father in effort to notify


                                              20
the father of initiation of juvenile proceedings . , .       (Part.

Compl. 23.)   Sirleaf contends that because Maryland officials did

not contact him before prosecuting his son, his son was denied due

process and his conviction was void.    (Id. at 24.)

     Under Maryland state law, law enforcement officials have an

affirmative obligation to notify parents or guardians when minors

are taken into custody.    Md. Code Ann. Cts. & Jud. Proc. § 3-8A-

14(b) (West 2019).   The statute also instructs that "[a]fter making

every reasonable effort to give notice, the law enforcement officer

shall with all reasonable speed:" either "[r]elease the child to

the child's parents, guardian, or custodian or to any other person

designated by the court, upon their written promise to bring the

child before the court when requested by the court" or "[d]eliver

the child to the court or a place of detention or shelter care

designated by the court." Id. § 3-8A-14{b)(l)-(2). This provision

applies to crimes within the jurisdiction of the juvenile courts.

However, the statute clearly provides:

          (d) The Court does not have jurisdiction over:

          (1) A child at least 14 years old alleged to have
          done an act, which, if committed by an adult, would
          be a crime punishable by life imprisonment, as well
          as all other charges arising out of the same
          incident . . . .

          (4) A child at least 15 years old alleged to have
          committed the following crimes, as well as all
          other charges arising out of the same incident . .




                                 21
Md. Code Ann. Cts. & Jud. Proc. § 3-8A-03 {West 2019).

       It is clear from Sirleaf's own submissions that his son was


charged as an adult in the Circuit Court of Montgomery County, and

was not charged and convicted in the juvenile court.                     The public

doclcet from the Circuit Court for                 Montgomery County, Maryland

demonstrates that Sirleafs son was over fourteen at the time, and

he   was    charged       for     attempted    first-degree    murder,    attempted

second-degree murder, and assault-first degree.®                       A charge for

attempted first-degree murder "carries with it a maximum penalty

of life imprisonment and, in the case of a juvenile defendant,

vests exclusive original jurisdiction in the adult court."                      Hardy

V. Maryland, 482 A.2d 474, 483 (Ct. App. Md. Oct. 22, 1984).                    Thus,

the parental notification statute, § 3-8A-14, simply does not apply

because his son was charged with crimes beyond the jurisdiction of

the juvenile court.             See Jones v. Maryland, 535 A.2d 471, 475-76

(Ct.   App.      Md.    1988)   (explaining that § 3-814 (b)           which   was   an

earlier version of § 3-8A-14 was inapplicable to those charged

outside     of     jurisdiction       of   juvenile   courts)."'       Accordingly,



       ® Sirleafs son's criminal records may be found by visiting:
casesearch.courts.state.md.us/casesearch/;                    follow     "Continue"
button     after       agreeing    to terms; under "Name" type, "Sirleaf,
Menelik;" for "Case Type" click radial button for "Criminal;" then
follow button for "Search."

       The Maryland court noted that "[t]he purpose of [§ 3-8A-14]
is to protect the child from unnecessary separation from a parent
or guardian."   Jones, 535 A.2d at 476.    Thus, even if Sirleafs
son was charged with crimes within the jurisdiction of the juvenile

                                              22
Sirleaf's underlying claim against the State of Maryland is also

entirely frivolous.


                          V.      THE ACTION IS MALICIOUS


     The Court finds that Sirleaf fails to bring this action in

good faith to vindicate his legal rights, but instead brings it

maliciously      to    harass    those      who    were      involved    in    criminal

proceedings for his son and those who have dispensed with Sirleaf s

abundant litigation in this Court, in the District of Maryland,

and in the Maryland State Courts.                It appears that Sirleaf remains

undeterred from filing such suits.                  Accordingly, the Court will

also dismiss this action as malicious.                  See Cain v. Virginia, 982

F.   Supp.   1132,     1136-38     (E.D.     Va.       1997)   (citations      omitted)

(observing      that   where "the        tone     of    [a   prisoner]      Plaintiff's

allegations     indicates       that   he   is    bringing     his   suit     merely   to

satisfy   his    desire    for    vengeance        against     [those    involved      in

securing his incarceration] and not to rectify any wrong done to

him, then the suit is a MALICIOUS one" (quoting Spencer v. Rhodes,

656 F. Supp. 458, 463-64 (E.D.N.C. Mar. 19, 1987))).




courts, Sirleaf, as an incarcerated individual in another state
since at least 2003, see Sirleaf v. Pearson, No. 3:17CV606, 2019
WL 123915, at *1 (E.D. Va. Jan. 7, 2019), cannot say that he would
be entitled to parental notification as the guardian for the child.

                                            23
                          VI.   CONCLUSION


     For the foregoing reasons, the action will be dismissed as

frivolous, malicious, and for failure to state a claim under 28

U.S.C. § 1915(e)(2).     The   Clerk   will   be   directed   to   note   the

disposition of the action for purposes of 28 U.S.C. § 1915(g).

    The Clerk is directed to send a copy of the Memorandum Opinion

to Sirleaf.


     It is so ORDERED.


                                                     /s/           {Li4
                                 Robert E. Payne
                                 Senior United States District Judge

Richmond, Virginia
Date: May     , 2019




                                  24
